DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 12-13, 16 and 19, are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ngai et al. (US Pub. 2019/0246408, hereinafter “Ngai”).
Regarding Claim 12, Ngai discloses a method for an electronic device to control transmit power {Ngai: Figs. 7A-B: [0095]-[0096]}, the method comprising: identifying whether a state of the electronic device is a state in which {Ngai: Figs. 7A-B: [0094]-[0096]: the transmitter component 705 of the cellular communication network (e.g.: LTE or NR) informing the receiver component 710 (WiFI network) about the transmission operation of the cellular communication network by providing via Type-5 or Type-7 of WCI message the transmitter RAT ID, transmission length of the transmit operation to the receiver 710}, and lowering transmit (Tx) power of a Wi-Fi module based on the state of the electronic device performing wireless communication with the given network {Ngai: Figs. 7A-B: [0096]: the receiver component may perform a transmit power reduction or transmit  power backoff during a transmit operation}.
Regarding Claim 13, Ngai discloses the method of claim 12, wherein identifying whether a state of the electronic device is a state in which the electronic device wirelessly communicates with a given network comprises identifying, by a first processor, the state of the electronic device to be a 5G(NR) radio resource control (RRC) connected state based on a message received from a second processor {Ngai: Figs. 7A-B: [0084]-[0086]: transmitter component 705 may informing the receiver 710 the transmit operation state of the RAT of the cellular communication transmitter 705, including 5G (NR) state of a 5G or gNB basestation}.
Regarding Claim 16, Ngai discloses The method of claim 12, wherein lowering Tx power of a Wi-Fi module comprises: detecting a start of uplink transmission over the given network, and lowering the Tx power of the Wi-Fi {Ngai: Figs. 7A-B, [0083]-[0086]; [0092]-[0096]: WiFI component 710 may receive indication from cellular transmitter component 705 indicating uplink transmission operation to start the transmit power reduction or transmit power backoff ([0096])}.
Regarding Claim 19, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower Tx power of at least one frequency supported by the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module {Ngai: Figs 10A-B, [0118]: WWAN transmitter component 705 transmits WCI message associated with a specific channel (CHAN0 or CHAN1) to WiFI receiver component 710}; and to lower Tx power of at least one antenna connected to the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module {Ngai: Figs 10A-B, [0080]; [0084]; [0089]; [0094]: transmit operation maybe associated with a particular antenna or antennas using WCI message with antenna identifier}.

Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, 14-15, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ngai et al. (US Pub. 2019/0246408, hereinafter “Ngai”) in view of Flynn et al. (US Pub. 2018/0352554, hereinafter “Flynn”).
Regarding claim 1, Ngai discloses an electronic device (Ngai: Figs. 1-2: UE 120) comprising:
a Wi-Fi module configured to perform communication in a first frequency band {Ngai: Figs. 4-5A-B: [0006]; [0063]-[0065]; [0057]-[0070]: WiFI module 430 communicates with one of external WLAN micro BS 110b-d in one of 2.4GHz, 5GHz, 6GHz, 60GHz bands}; a communication module configured to {Ngai: Figs. 4-5A-B: [0006]; [0063]-[0065]; [0057]-[0070]: RF module performs wireless communication one of external BS 110a in 4G/LTE or 5G/NR frequency bands};
a first processor (410) operatively connected to the communication module (440), a second processor (420) operatively connected to the Wi-Fi module (430) and the first processor  (410); and a memory (460) operatively connected to the second processor (315/420) {Ngai: Figs. 3-4: [0063]-[0065]: coexistence manager 410, i.e. first processor connected to RF module 440 and UART 420 operatively connected to WLAN module 430 via WiFI or BT transmit/receive signals per instructions/commands from EFS 460 that stored coexistence configuration information},
wherein the memory stores instructions that, when executed by the second processor (UART 315/420), cause the second processor (315/420) to: receive, from the first processor (coexistence manager 410), a message notifying a state of the electronic device wirelessly communicating with the given network {Ngai: Figs. 5A-B, [0067]-[0070]: WLAN component 520 receiving via wireless coexistence interface (WCI) a first and/or second communication portion with RAT identifier from the WWAN component 510. Figs. 7A-B, [0083]-[0085]: transmitter component 705 of WWAN 510 transmitting wireless coexistence interface (WCI) message including RAT identifier and RAT information and/or transmit operation message. Fig. 6: [0073]-[0074]: Type-0 message including real-time signaling indicating BT, MWS, WiFI transmit state; [0080]; [0084]; [0110]: WCI type-7 message indicating RRC connection state, transmit power of the RAT satisfying the threshold}, and
lower transmit (Tx) power of the Wi-Fi module in response to the message {Ngai: [0096]; the receiver may reducing the transmission power or performs a transmit power backoff for the component 710. Ngai: [0124]: the transmit operation may perform an abortion, a blanking operation or a power reduction operation}.
Although, Ngai ([0134]-[0135]) discloses that the UART module (315/420) performs communication signals processing and signals routing between the TX FIFO component 345 and the WWAN component 510 and WLAN component 520. Ngai, however, fails to disclose a second processor operatively connected to the Wi-Fi module.
Flynn discloses a second processor operatively connected to the Wi-Fi module {Fig. 2: [0028]: the electronic device 102A including host processor 202 comprising a coexistence manager 203 and a WiFI manager 205}.
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WiFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to {Ngai: [0005]}.
Regarding Claim 2, Ngai and Flynn disclose the electronic device of claim 1, wherein: the first processor is configured to transmit the message to the second processor based on the state of the electronic device being a 5G(NR) radio resource control (RRC) connected state {Ngai: Figs. 7A-B: [0084]-[0086]: transmitter component 705 may informing the receiver 710 the transmit operation state of the RAT of the cellular communication transmitter 705, including 5G (NR) state of a 5G or gNB basestation}, and the memory is configured to store instructions that, when executed, cause the second processor to: detect whether the Wi-Fi module has been activated in response to the reception of the message from the first processor, and lower Tx power of the Wi-Fi module based on the Wi-Fi module being activated {Ngai: [0096]; the receiver may reducing the transmission power or performs a transmit power backoff for the component 710. Ngai: [0124]: the transmit operation may perform an abortion, a blanking operation or a power reduction operation}.
Regarding Claim 3, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a 5G(NR) RRC connected state switches to another state while lowering the Tx power of the Wi-Fi module {Flynn: Fig. 3: S314, [0039]-[0040]: WiFI circuit 206 receives indication that radio resource connection of the cellular circuit 204 is released, i.e. switched state}, and release an operation of lowering the Tx power of the Wi-Fi module based on the 5G(NR) RRC connected state switching to another state {Flynn: Fig. 3: S314, [0039]-[0040]: WiFI circuit 206 resumes transmission at its predetermined capped power level},
Regarding Claims 4 and 14, Ngai discloses the electronic device of claim 3; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state {Flynn: Fig. 3: S314, [0039]-[0040]: WiFI circuit 206 detects via indication that radio resource connection of the cellular circuit 204 is released, i.e. switched state, the WiFI circuit 206 resumes transmission at its capped power level}.
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the satisfaction of mobile device power supply constraints and interference mitigation requirements {Flynn: [0002]}.
Regarding Claims 5 and 15, Ngai and Flynn disclose the electronic device of claim 3, wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC inactive state or an RRC idle state in response to a second control command received from a second external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state {Ngai: [0109]-[0110]: Type-7 message may including bit indicating that an RRC connection state associated with a RAT is active or idle. Flynn: Fig. 6: [0045]-[0057]: RRC signaling is provided using bit-wise indication to switch RRC state}.
Regarding Claim 6, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect a start of uplink transmission over the given network, and low7er the Tx power of the Wi-Fi module in response to the start of the uplink transmission {Ngai: Figs. 7A-B, [0083]-[0086]; [0092]-[0096]: WiFI component 710 may receive indication from cellular transmitter component 705 indicating uplink transmission operation to start the transmit power reduction or transmit power backoff ([0096])}.
7, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower the Tx power of the Wi-Fi module for a given time from a start timing of uplink transmission in response to the start of the uplink transmission, as an operation of lowering the Tx power of the Wi-Fi module {Ngai: [0089]; [0094]: WiFI component detects the transmit operation of the cellular transmitter component by identifying the length of the transmit operation. Flynn: Fig. 3: [0033]: cellular activity is notified to WiFI circuit using messaging}.
Regarding Claims 8 and 17, Ngai discloses the electronic device of claim 1; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the call function being executed.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the call function being executed {Flynn: Fig. 3: [0035]-[0036]; [0059]-[0050]: a voice call may be started at cellular circuit which notifies the WiFI circuit to lower or blank its transmit power}.
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WiFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the satisfaction of mobile device power supply constraints and interference mitigation requirements {Flynn: [0002]}.
Regarding Claim 10, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower Tx power of at least one frequency supported by the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module {Ngai: Figs 10A-B, [0118]: WWAN transmitter component 705 transmits WCI message associated with a specific channel (CHAN0 or CHAN1) to WiFI receiver component 710}.
Regarding Claim 11, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower Tx power of at least one antenna connected to the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module {Ngai: Figs 10A-B, [0080]; [0084]; [0089]; [0094]: transmit operation maybe associated with a particular antenna or antennas using WCI message with antenna identifier}}.
20, Ngai discloses an electronic device comprising: a WiFI module, a first processor, a second processor and a memory coupled to the second processor to process indication information to control the WiFI transmit power as similarly claimed in Claim 1 above {Ngai: Figs. 3-4: [0063]-[0065]; Figs. 4-5AB: [0006]; [0063]-[0065]; [0057]-[0070]; Figs. 7A-B, [0083]-[0085]; [0096]}, 
except that the second processor to: receive, from the first processor, a message notifying a state of the electronic device wirelessly communicating with the given network, and low7er transmit power of the communication module in response to the message {Ngai: Figs. 7A-B, [0083]-[0084]: transmitter 705 may including a WWAN component 510 and/or a WLAN component 520, while receiver 710 may including a WLAN component 520 and/or WWAN component 510; Ngai: [0060]: receiver 710 receiving indication of WLAN transmission priority to perform blanking or backing off transmit power of the WWAN component 510 at the transmitter 705 (Ngai: [0093]-[0096]). Flynn: Fig. 4: [0042]-[0045]: cellular circuit 204 receiving indication from WLAN 206 to control the transmit power of cellular circuit using blanking}.
Although, Ngai ([0134]-[0135]) discloses that the UART module (315/420) performs communication signals processing and signals routing between the TX FIFO component 345 and the WWAN component 510 and WLAN component 520. Ngai, however, fails to disclose a second processor operatively connected to the Wi-Fi module.
Flynn discloses a second processor operatively connected to the Wi-Fi module {Fig. 2: [0028]: the electronic device 102A including host processor 202 comprising a coexistence manager 203 and a WiFI manager 205}.
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WiFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the spectral efficiency and cost expenditure for wireless communication system {Ngai: [0005]}.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ngai” in view of “Flynn” and further in view Zhu et al. (US Pub. 2016/0157187, hereinafter “Zhu”)
Regarding Claims 9 and 18, Ngai and Flynn disclose the electronic device of claim 1; however, Ngai and Flynn fail to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi module being activated, and low7er the Tx power of the Wi-Fi module based on the approach of the external object to the electronic device within the given distance being detected through the proximity sensor.
Zhu discloses the electronic device of claim 1/12, further discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi module being activated, and low7er the Tx power of the Wi-Fi module based on the approach of the external object to the electronic device within the given distance being detected through the proximity sensor {Zhu: Fig. 1: [0057]-[0058]: communication device 116a  including  near field communication (NFC) and/or radio frequency identification (RFID) devices to detect the proximity of other devices when they are close to each others. The communication device 116a controls the adjustment of the transmit power of the second communication network when it detects the first communication network transmission}.
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Zhu and Ngai before him before the effective filing date of the claimed invention to add proximity detection as taught by Zhu to Ngai, as with the proximity detection, Ngai electronic device can therefore determine the proximity of neighboring devices to control the uplink transmissions interference to improve the quality of simultaneous connections to  multi-RAT communication and transmissions {Zhu: [0004]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US Pub. 2017/0078983) teaches method and apparatus for controlling transmission power in a wireless communication system.
Ramasamy et al. (U.S. Patent 2019/0215765) teaches method and apparatus for controlling multi-RAT antenna front end system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.May 9, 2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

May 9, 2021